                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RIANA BUFFIN, ET AL.,                              CASE NO. 15-cv-04959-YGR
                                   7                   Plaintiffs,
                                                                                            ORDER RE: PLAINTIFFS’ MOTION TO
                                   8             vs.                                        STRIKE AND FOR CLARIFICATION
                                                                                            REGARDING CBAA’S SEPARATELY FILED
                                   9     CITY AND COUNTY OF SAN FRANCISCO, ET               CROSS-MOTION FOR SUMMARY JUDGMENT
                                         AL.,
                                  10                                                        Re: Dkt. No. 297
                                                       Defendants.
                                  11

                                  12          The Court is in receipt of plaintiffs Riana Buffin’s and Crystal Patterson’s Motion to Strike
Northern District of California
 United States District Court




                                  13   and for Clarification Regarding the California Bail Agents Association’s (“CBAA”) Separately

                                  14   Filed Cross-Motion for Summary Judgment (Dkt. No. 297), and CBAA’s opposition thereto (Dkt.

                                  15   No. 298). Having carefully considered the papers submitted, and for the reasons set forth below,

                                  16   the Court GRANTS plaintiffs’ motion.

                                  17          This Court’s Standing Order in Civil Cases (“Standing Order”) provides, in relevant part,

                                  18   as follows:
                                               Any cross-motion for summary judgment shall be contained within the opposition to
                                  19           any motion for summary judgment [and] shall contain twenty-five (25) pages or less
                                  20           . . . . The reply to a motion may contain up to fifteen (15) pages [and] shall include
                                               the opposition to any cross-motion . . . .
                                  21
                                       (Standing Order ¶ 9(e).) In accordance therewith, the Court instructed CBAA at the pretrial
                                  22
                                       conference held on September 7, 2018 not to file a separate cross-motion simultaneously with
                                  23
                                       plaintiffs’ motion so as to avoid extra briefing. (Pretrial Conference Transcript (“Tr.”) at 53:11–
                                  24
                                       14, Dkt. No. 280.)
                                  25
                                              Despite the Court’s Standing Order and instruction at the pretrial conference, CBAA filed
                                  26
                                       two briefs on October 19, 2018: (i) a 24-page opposition to plaintiffs’ motion for summary
                                  27
                                       judgment (Dkt. No. 294); and (ii) a 25-page cross-motion for summary judgment (Dkt. No. 295).
                                  28
                                   1   In justification thereof, CBAA points to the prior round of cross-motions for summary judgment in

                                   2   this case, in which plaintiffs and CBAA each filed their own 25-page motion, 25-page opposition,

                                   3   and 15-page reply, totaling six briefs. However, the prior summary judgment motion practice in

                                   4   this case does not excuse present nonconformance with the Court’s Standing Order.1

                                   5          Accordingly, CBAA’s opposition to plaintiffs’ motion for summary judgment and its

                                   6   cross-motion for summary judgment are STRICKEN. CBAA is hereby Ordered to file a single

                                   7   brief, of no more than twenty-five (25) pages, which contains both their opposition and cross-

                                   8   motion, pursuant to ¶ 9(e) of the Standing Order. Such brief must be filed by no later than

                                   9   Thursday, November 1, 2018. Plaintiffs will have until Tuesday, November 20, 2018 to file

                                  10   their single fifteen (15)-page brief consisting of both their reply in support of their motion for

                                  11   summary judgment and their opposition to CBAA’s cross-motion. CBAA’s fifteen (15)-page

                                  12   reply in support of its cross-motion shall be due on Tuesday, December 4, 2018. The briefing
Northern District of California
 United States District Court




                                  13   schedule regarding plaintiffs’ motion to revoke CBAA’s intervenor status (Dkt. No. 287) shall

                                  14   remain unchanged. However, the hearing on all motions is CONTINUED to Tuesday, January 8,

                                  15   2018 at 2:00 p.m. in the Federal Courthouse, 1301 Clay Street, Oakland, California in Courtroom

                                  16   1.

                                  17          As for plaintiffs’ request for clarification regarding arguments previously ruled on by the

                                  18   Court, plaintiffs are incorrect that CBAA was required to seek leave to file a motion for

                                  19   reconsideration pertaining to the appropriate standard of review in this case. Indeed, the Court

                                  20   explained at the pretrial conference with respect to the recent Fifth and Eleventh Circuit decisions

                                  21   in ODonnell and Walker: “It’s not binding authority. . . . So it doesn’t fall within the

                                  22   administrative motion because there is no change in the law in the Ninth Circuit. But certainly it

                                  23   can be raised as additional authority in opposition – or your – your own cross-motion.” (See Tr.

                                  24   at 54:24–55:5.) While the Court is not inclined to revisit the governing standard of review absent

                                  25
                                              1
                                  26              CBAA correctly notes that plaintiffs were required to file either a stipulation pursuant to
                                       Civil Local Rule (“L.R.”) 7-12 or a declaration explaining why a stipulation could not be obtained.
                                  27   L.R. 7-11(a). Plaintiffs’ counsel should know better. However, given the high likelihood that
                                       CBAA would have refused to strike one of its two briefs voluntarily, the Court declines to strike
                                  28   plaintiffs’ motion. Plaintiffs’ counsel is advised that in the future, the Court may strike plaintiffs’
                                       filings for failure to comply with the Local Rules.
                                                                                          2
                                   1   binding authority on the issue, the Court leaves to CBAA the choice to use its limited pages as it

                                   2   sees fit.

                                   3           This Order terminates Docket Number 297.

                                   4           IT IS SO ORDERED.

                                   5

                                   6   Dated: October 26, 2018
                                                                                                 YVONNE GONZALEZ ROGERS
                                   7                                                        UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
